Citation Nr: 0216868	
Decision Date: 11/21/02    Archive Date: 12/04/02	

DOCKET NO.  99-22 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs(VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.  

2.  Entitlement to service connection for a bilateral leg 
disorder, claimed as knots on the lower extremities and shin 
splints.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from February 1995 to 
March 1997.  

This case was previously before the Board of Veterans' 
Appeals (Board) in January 2001, at which time it was 
remanded for further development.  The case has returned to 
the Board for appellate review. 


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the appeal.

2.  The competent probative evidence of record does not show 
that the veteran has a bilateral knee disorder attributable 
to her active service.  

3.  The competent evidence of record does not show that the 
veteran has a bilateral lower leg disability attributable to 
her active service.  

4.  The veteran, without good cause, failed to report for a 
scheduled VA examination, associated with her claim for 
service connection for bilateral knee disability and 
bilateral lower leg disability. 





CONCLUSIONS OF LAW

1.  The veteran does not have a bilateral knee disability 
incurred in or aggravated as a result of military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2002)).

2.  The veteran does not have a bilateral leg disability 
incurred in or aggravated as a result of military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West Supp. 2002); 38 C.F.R. 
§ 3.102 3.303 (2002)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).   Among other things, this 
law eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 
12 Vet. App. 477 (1999) withdrawn sub nom  Morton v. Gober, 
14 Vet. App. 174 (2000)  (per curiam order), which held that 
VA cannot assist in the development of a claim that is not 
well grounded.  

This change in the law is applicable to all claims developed 
on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001); see also, Karnas v. Derwinski, 1 Vet. App. 308. 
(1991).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (now codified at 
38 C.F.R. § 3.159.)

The VCAA provides that upon receipt of a complete, or 
substantially complete application, VA is required to notify 
a claimant and a claimant's representative, if any, of any 
information necessary to substantiate a claim and to 
indicate which information should be provided by the 
claimant and which information VA will attempt to obtain.  
See 38 C.F.R. § 3.159(b)(1).  In this case, the Board finds 
that the statement of the case dated in September 1999, a 
supplemental statement of the case, dated in February 2000, 
a remand by the Board in January 2001, and a supplemental 
statement of the case in April 2002, adequately notified the 
veteran of the evidence necessary to substantiate her claim 
and of the action to be taken by VA.  

The Board notes that the veteran was sent letters dated in 
February 2001 requesting authorization in order to obtain 
medical information from the service department hospital 
located at Fort Bliss, Texas, and the Portland Health Clinic 
located in Louisville, Kentucky.  These letters were 
returned as undeliverable.  The Postal Service provided a 
forwarding address and the letters were re-mailed in 
June 2001.  The mail sent to the veteran at the forwarding 
address was not returned.  

By attempting to notify the veteran of the need for 
additional information and evidence to resolve the appeal, 
VA is presumed to have properly discharged sufficient duty 
to mail her a notice.  See Jones  v. West, 12 Vet. App. 98 
(1998); YT v. Brown, 9 Vet. App. 195, 199 (1996).  In the 
absence of clear evidence to the contrary, the law presumes 
the regularity of the administrative process.  Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. 
Derwinski, 2 Vet. App. 62, 64, 65, (1992)).  Notification 
for VA purposes is a written notice sent to the claimant's 
last address of record.  See 38 C.F.R. § 3.1(q) 2002).  

The Board further notes the Court's decision in Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993), which stated that, "In 
the normal course of events, it is the burden of the veteran 
to keep VA apprised of his whereabouts.  If he does not do 
so, there is no burden on the part of VA to turn up heaven 
and earth to find him."  

It is incumbent on a veteran to respond to requests for 
evidence and information.  See Wood v. Derwinski, 
1 Vet. App. 190 (1991) [the "duty to assist" an appellant in 
developing the evidence pertinent to his or her claim is not 
a "one-way street"].  

The revised duty to assist requires VA to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim, make reasonable efforts to obtain 
relevant records adequately identified and authorized by the 
claimant, notify the claimant of the efforts taken to obtain 
those records, describe further action to be taken by VA, 
and make continued efforts to obtain records from a Federal 
Government, department or agency, unless it is reasonably 
certain that such records do not exist, or that further 
efforts to obtain those records would be futile.  See 
38 C.F.R. § 3.159(c).  In this case, the Board is unaware 
of, and the veteran has not identified, any additional 
evidence that is necessary to make an informed decision in 
this appeal.  Thus, the Board believes that all relevant and 
available evidence has been obtained to the extent possible.  
Moreover, the veteran and her representative have been 
accorded ample opportunity to present evidence and argument 
on her behalf, including presenting testimony at a personal 
hearing conducted before a hearing officer at the RO in 
November 1999.  Consequently, the Board concludes that the 
statutory duty to assist the veteran has been satisfied. 

In light of the notice and development action provided in 
this case, the Board finds it would not be prejudicial to 
the veteran to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If 
a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of inservice incurrence or 
aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
inservice disease or injury.  Pond v. West, 
12 Vet. App. 341, 346 (1999); accord Caluza v. Brown, 
7 Vet. App. 498, (1995).

The veteran's available service medical records do not 
reveal she was diagnosed with any type of knee or leg 
disorder during service.  It appears that the veteran was 
not given a separation examination because she was pregnant 
at the time of her separation from service.  While the 
veteran testified at her November 1999 hearing before a 
hearing officer at the RO that she had attempted to obtain 
additional records upon her discharge from service and was 
advised they had been transferred to the William Beaumont 
Army Hospital at Fort Bliss, Texas, as noted above, she did 
not provide VA with authorization to request records from 
that facility despite a letter requesting such authorization 
from VA.  As a result, the Board is forced to rely on the 
evidence which is of record and that record does not show 
the presence of a chronic disability involving the lower 
extremities, to include the knees.  

The veteran was accorded a VA examination of the joints in 
January 1999.  Despite reports of pain, popping and locking 
of the left knee, and difficulty running and walking, she 
was not shown to have any current knee or leg disability.  
The examiner stated there was insufficient clinical evidence 
to warrant a diagnosis of any acute chronic disorder of a 
left knee disability.  An X-ray study of the knee was 
normal.  As for the right knee, a diagnosis was made of 
history of trauma, with the notation that an X-ray study was 
normal and the knee was asymptomatic at the present time.  
With regard to the remainder of the lower extremities, it 
was added there was insufficient clinical evidence to 
warrant a diagnosis of any acute or chronic disorder or 
residuals thereof.  The only diagnoses made were of left 
knee pain, history of right knee trauma, and bilateral 
tibia/fibula pain.  However, in Sanchez-Benitez v. West, 
13 Vet. App. 282, (1999), the Court held that pain alone, 
without diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Additionally, the Court 
found in the same case that a diagnosis of history of trauma 
did not provide evidence of a service-connected injury to 
the area in question.  It also found that a diagnosis based 
on history but unsupported by service medical records did 
not provide for service connection.  

The Board notes that the veteran is capable of presenting 
lay evidence regarding symptoms of claimed disabilities of 
the lower extremities, to include the knees, but where, as 
here, a medical opinion is required to diagnose a condition 
and to provide a nexus of service, only a qualified 
individual can provide that evidence.  As a lay person, the 
veteran is not qualified to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is not able to identify a reasonable 
basis for granting service connection for either a bilateral 
knee disability or a disability of the lower legs, to 
include knots of the legs, and/or shin splints.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2002); 38 C.F.R. § 3.102 (2002).  


ORDER

The claim of service connection for a bilateral knee 
disorder is denied.  

The claim of service connection for a bilateral leg 
disorder, claimed as knots on the lower legs, and shin 
splints, is denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

